DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Restriction election received on 01/12/2022 has been acknowledged. Claims 1-20 are now pending and have been considered below.

	Election/Restrictions
1.	Applicant’s election of Group I (claims 1-8) in the reply filed on 01/12/2022 is acknowledged.
2.	Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Groups II and III. Election was made without traverse in the reply filed on 01/12/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (U.S. Patent No. D539,438) in view of Fox (U.S. Patent No. 5,765,970).
As per claim 1, Price teaches a retaining wall block (title) comprising: a block body (figure 1) having top and bottom faces, a front face, a rear face, and first and second side wall faces (figure 1), the block body having a front portion (annotated figure 
Price fails to disclose the back surface of the flange extends from the rear face; and wherein a portion of the angular planar surface of the back surface of the flange extends a first distance towards the top face into the block body above a horizontal plane of the bottom face; the first distance of the angular planar surface being greater than the second distance of the front surface of the flange.

Therefore, from the teaching of Fox, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the retaining wall block of Price such that the back surface of the flange extends from the rear face; and wherein a portion of the angular planar surface of the back surface of the flange extends a first distance towards the top face into the block body above a horizontal plane of the bottom face; the first distance of the angular planar surface being greater than the second distance of the front surface of the flange, as taught by Fox, in order to provide a locking engagement between the adjacent blocks while maintaining alignment of the wall.
As per claim 2, Price fails to disclose the back surface of the flange has a vertical planar surface, the angular planar surface extending from the rear face of the block body to the vertical planar surface and the vertical planar surface extending from the angular planar surface to the lower surface of the flange. However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the shape of the back surface of the flange to have a vertical planar surface, the angular planar 
As per claim 3, Price teaches the flange tapers from an upper portion of the flange to the lower surface of the flange (annotated figure 6).
As per claim 4, Price teaches the channel of the retaining wall block extends a maximum height above the horizontal plane of the bottom face into the block body (annotated figure 6).
As per claim 5, Price as modified in view of Fox discloses the maximum height of the channel (annotated figure 6 of Price) is less than the first distance that the angular planar surface of the back surface of the flange extends towards the top face into the block body above the horizontal plane of the bottom face (figure 3 of Fox).

As per claim 7, Price teaches at least one core (central portion; figure 1).
As per claim 8, Price teaches the block body further comprises a neck portion (portions on either side of the central core; figure 1) connecting the front portion of the block body to the rear portion of the block body (figure 1) and wherein the at least one core extends through the neck portion from the top face to the bottom face (figure 1), the at least one core dividing the neck portion into first (left member; figure 1) and second (right member) lateral neck wall members (figure 1).


    PNG
    media_image1.png
    756
    692
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	/BASIL S KATCHEVES/           Primary Examiner, Art Unit 3633